DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant first office action is in response to communication filed on 10/12/2021.
Claims 1-18 are pending of which claims 1, 7 and 13 are the base independent claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Further, the amended limitations are in fact taught by the previously cited prior art and/or newly cited prior art. For a detailed explanation on how the prior art reads on the claims as amended, please see the rejection below.”
Please Conclusion for prior art made of record and not relied upon is considered pertinent to applicant's disclosure
In view of the above, it is clear the previously cited prior arts still disclose the applicant claim invention as set detailed in the rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abedini et al (US 2015/0341873) in view of  Nielsen et al(US 6,194,970).
Regarding claim 1, 7 and 13, Abedini’873 discloses a method of performing device-to-device (D2D) communication by a user equipment (UE) in coverage of a cell related to a base station(BS)  (see fig.2, see fig.3, which shows, for instance, mobile 115c in coverage of a cell related to base station 105-b)in a wireless communication system(see fig.5, which shows, for instance, UE mobile with processor module 570 couple to memory 580, see claim 28, which discusses computer readable medium), the method comprising: 
the BS, information regarding a synchronization type for the D2D communication (see fig.3, which discusses mobile 115c and 115-d receiving synchronization 305  from base station (BS) 105-b, see para.0033, which discusses the 305 including timing information for a network such WLAN or GPS, see para.0034, which discuses D2D communication, see para.0022, which discusses a base station 105 may be referred to as an access point, a base transceiver station (BTS), a radio base station, a radio transceiver, a basic service set (BSS), an extended service set (ESS), a NodeB, an evolved NodeB (eNB), a Home NodeB, a Home eNodeB, a WLAN access point, a WiFi node or some other suitable terminology), wherein the information regarding the synchronization type informs whether a type of synchronization reference source  is a first synchronization type(see para.0033, which discusses the synchronization information 305 may include timing information for a network, such as WLAN as  first synchronization type, thus 305 informing a type of synchronization reference source  is a first synchronization type) or(due to or alternative language, only of them is being considered) a second synchronization type(see para.0033, which discusses the synchronization information 305 may include timing information for a network, such as WLAN as  first synchronization type or GPS network as the second synchronization type, thus 305  informing a type of synchronization reference source is a second synchronization type) with which the UE synchronizes(see para.0034, which discusses mobile 115-c may remain synchronized with the network, such as by continuing to receive synchronization information 305 from the base station 105-b, see fig.3 & see para.0033); and
based on the information regarding the synchronization type (see fig.3 & see para.0033, which shows and discusses based on synchronization information 305 may include timing information for a network, such as WLAN as  first synchronization type or GPS network as the second synchronization type), selecting a synchronization source(see para.0034, which discusses mobile 115-c may remain synchronized with the network, such as by continuing to receive synchronization information 305 from the base station 105-b) for the D2D communication(see fig.3 & see para0034, for D2D communication); 
wherein, based on the information(see fig.3, 305) regarding the synchronization type informing that the type of synchronization reference source is the first synchronization type (see para.0033, which discusses the synchronization information 305 may include timing information for a network, such as WLAN as  first synchronization type, thus informing a type of synchronization reference source  is a first synchronization type) or(due to or alternative language, only of them is being considered), the UE, which is in coverage of the cell related to the BS(see fig.3, which shows UE 115-c  in coverage of cell related to base station 105-b, see fig.1), selects the cell related to the BS as the synchronization source (see para.0034, which discusses mobile 115-c may remain synchronized with the network, such as by continuing to receive synchronization information 305 from the base station 105-b, see fig.3, & see para.0033), and 
wherein, based on the information(see fig.3, 305) regarding the synchronization type informing that the type of synchronization reference source is a second synchronization type (see fig.3 & see para.0033, which shows and discusses based on synchronization information 305 may include timing information for a network, such as WLAN as  first synchronization type or GPS network as the second synchronization type). 
As discussed above, although Abedini’873 discloses the mobile 115-d may synchronize 330 with the synchronized mobile device 115-c as first synchronization type and/or the network as second synchronization type (see para.0038), Abedini’873 does not explicitly show the use of “the UE, which is in coverage of the cell related to the BS, selects a global satellite system as the which is in coverage of the cell related to the BS, selects a global satellite system as the synchronization source” would have been obvious to one having ordinary skill in the art as evidenced Nielsen’970.  
In particular, in the same field of endeavor, Nielsen’970 teaches the use of wherein, based on the information regarding the synchronization type informing that the type of synchronization reference source is a second synchronization type the UE(see col.3, lines 5-15 signals provided by the base station (BS), such that GPS clock providing timing reference…, thus the signal(s) provided by the base station is indicative of  informing GPS clock as second synchronization type), which is in coverage of the cell related to the BS(see col.3, lines 5-15, which discusses both the base station and all mobile stations active within the cell, thus, active within the cell is indicative that the mobile(s) is in coverage of cell related to the base station), selects a global satellite system as the synchronization source(see col.3, lines 5-15, which discusses mobile station(s) also synchronize to the signals provided by the base station, thus synchronize to the signals is indicative of selecting GPS for synchronization, see col.1, lines 40-61, which discusses GPS receiver of base station and GPS receiver of cellular phone equipment).
before the effective filling date of the claimed invention to modify the system of Abedini’873 to include “UE, which is in coverage of the cell related to the BS, selects a global satellite system as the synchronization source” as taught by Nielsen’970, since Nielsen’970 stated in col.2, line 57+ that such a modification would provide system for improving on the performance of current CDMA base station clock stability.
Regarding claims 2, 8 and 14, Abedini’873 discloses wherein the external synchronization source is a global positioning-related system (see para.0033, which discusses GPS). 
Regarding claims 3, 9 and 15, Abedini’873 discloses based on the UE selecting the cell related to the BS as the synchronization source (see fig.3, which shows 305, 325), acquiring the synchronization for the D2D communication based on a synchronization signal received from the cell related to the BS (see fig.3 & para.0034, which discusses the mobile 115-c may synchronize with the base station 105-b by continuing to receive synchronization 305).
Regarding claims 4, 10 and 16, Abedini’873 discloses acquiring frequency synchronization for the D2D communication based on a synchronization signal (para.0008, which discusses synchronization with the network includes receiving synchronization signals on synchronization resources, see para.0037, which discusses D2D synchronization information may include a time and/or frequency offset or any other information…). 
As discussed above, although Abedini’873 discloses the mobile 115-d may synchronize 330 with the synchronized mobile device 115-c as first synchronization type and/or the network as second synchronization type (see para.0038), Abedini’873 does not explicitly show the use of “based on the UE selecting the external synchronization source as the synchronization source, acquiring time synchronization for the D2D communication based on a synchronization signal received from the external synchronization source” as required by present claimed invention.  However, including “based on the UE selecting the external synchronization source as the synchronization source, acquiring time synchronization for the D2D communication based on a synchronization signal received from the external synchronization source” would have been obvious to one having ordinary skill in the art as evidenced Nielsen’970.  
In particular, in the same field of endeavor, Nielsen’970 teaches the use of based on the UE selecting the external synchronization source as the synchronization source(see col.3, lines 5-15 signals provided by the base station (BS), such that GPS clock providing timing reference…, thus the signal(s) provided by the base station is indicative of  informing GPS clock as second synchronization type), acquiring time synchronization for the D2D communication based on a synchronization signal received from the external synchronization source(see col.3, lines 5-15, which discusses mobile station(s) also synchronize as acquiring time synchronization to the signals provided by the base station, such that the GPS clock as external source provide a timing reference for both the base station and all mobile stations active within the cell  , see col.1, lines 40-61, which discusses GPS receiver of base station and GPS receiver of cellular phone equipment)
In view of the above, having the system of Abedini’873 and then given the well-established teaching of Nielsen’970, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Abedini’873 to include “based on the UE selecting the external synchronization source as the synchronization source, acquiring time synchronization for the D2D communication based on a synchronization signal received from the external synchronization source” as taught by Nielsen’970, since Nielsen’970 stated in col.2, line 57+ that such a modification would provide system for improving on the performance of current CDMA base station clock stability.
para.0008, which discusses synchronization with the network includes receiving synchronization signals on synchronization resources,  see para.0026, which discusses mobile 115 recognize that synchronization information is available by detecting a signal on resources set aside for synchronization, see para.0037, which discusses D2D synchronization information include a time and/or frequency offset or any other information which may help 115d synchronize with 115 and/or network) from the external synchronization source (see para.0033, which discusses synchronization information 305 includes timing information for a network such as WLAN or GPS as external source). 
Claims 6, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abedini et al (US 2015/0341873) in view of  Nielsen et al(US 6,194,970) and further in view of Seo et al (WO 2013/191360, Please see US 2015/0173048 for English translation).
Regarding claims 6, 12 and 18, the combination of Abedini’873 and Nielsen’970 does not explicitly show the use of “when a signal to the BS and a signal to a counterpart UE of D2D communication are simultaneously scheduled in 
In particular, in the same field of endeavor, Seo’048 teaches the use of when a signal to the BS and a signal to a counterpart UE of D2D communication are simultaneously scheduled in the predetermined frame(see abs, which discusses subframe with scheduled transmission of the D2D SPS and the signal intended for the base station), the signal to the counterpart UE is prioritized to the signal to the BS(see abs, which discusses transmission the D2D to a second terminal if the priority of the D2D signal has a higher priority than the signal intended for the base station).
In view of the above, having the combined system of Abedini’873 and Nielsen’970 and then given the well-established teaching of Seo’048, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Abedini’873 and Nielsen’970 to include “when a signal to the BS and a signal to a counterpart UE of D2D communication are simultaneously scheduled in the .
Claims 1, 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (US 2009/0310570) in view of Nielsen et al(US 6,194,970).
Regarding claim 1, 7 and 13, Abedini’873 discloses a method of performing device-to-device (D2D) communication by a user equipment (UE) in coverage of a cell related to a base station(BS)  (see fig.6, 17A-17B)in a wireless communication system(see fig.6, 17A-17B), the method comprising: 
receiving, from the BS, information regarding a synchronization type for the D2D communication (see fig.18, 250, see para.0087), wherein the information regarding the synchronization type informs whether a type of synchronization reference source  is a first synchronization type(see fig.18, which shows receive base station sync signal 252, thus sync signal is indicative of base station as first synchronization, see para.0087)  or(due to or language, only one of them is being considered) a second synchronization type with which the UE synchronizes(see fig.18, 260 & see para.0087-0088); and
see fig.18 & see para.0087, 250 & 252), selecting a synchronization source(see fig.18, 252 and 260) for the D2D communication(see fig.17A-17B, peer-to peer communication, for instance between 20c and 20b); 
wherein, based on the information regarding the synchronization type informing that the type of synchronization reference source is the first synchronization type (see fig.18, 250-252 and see para.0087), the UE, which is in coverage of the cell related to the BS(see fig.17A-17B, see para.0088), selects the cell related to the BS as the synchronization source (see fig.18, 252 & 260, see para.0087, which shows and discusses selecting by sync with clock to received signal), and 
wherein, based on the information regarding the synchronization type informing that the type of synchronization reference source is a second synchronization type (see fig. 18, 254, 256 and 260, see para.0087-0088).
As discussed above, although Smith’570 discloses once the mobile receives  the type of sync related to sync base station sync signal, GPS timing signal and ground leader synch symbol, mobile synch clock to the receive sginal (see fig.18, para.0087-0088), Smith’570 does not explicitly show the use of “the UE, which is in coverage of the cell related to the BS, selects a global satellite system as the which is in coverage of the cell related to the BS, selects a global satellite system as the synchronization source” would have been obvious to one having ordinary skill in the art as evidenced Smith’570.  
In particular, in the same field of endeavor, Nielsen’970 teaches the use of wherein, based on the information regarding the synchronization type informing that the type of synchronization reference source is a second synchronization type the UE(see col.3, lines 5-15 signals provided by the base station (BS), such that GPS clock providing timing reference…, thus the signal(s) provided by the base station is indicative of  informing GPS clock as second synchronization type), which is in coverage of the cell related to the BS(see col.3, lines 5-15, which discusses both the base station and all mobile stations active within the cell, thus, active within the cell is indicative that the mobile(s) is in coverage of cell related to the base station), selects a global satellite system as the synchronization source(see col.3, lines 5-15, which discusses mobile station(s) also synchronize to the signals provided by the base station, thus synchronize to the signals is indicative of selecting GPS for synchronization, see col.1, lines 40-61, which discusses GPS receiver of base station and GPS receiver of cellular phone equipment).
Smith’570 and then given the well-established teaching of Nielsen’970, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Smith’570 to include “UE, which is in coverage of the cell related to the BS, selects a global satellite system as the synchronization source” as taught by Nielsen’970, since Nielsen’970 stated in col.2, line 57+ that such a modification would provide system for improving on the performance of current CDMA base station clock stability.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Following prior arts are related to the present claimed invention:
Abraham et al (US 2015/0296458) teaches, see fig.1 & see para.0037-0039, once 110 and 120 acquiring sync signal, they synchronize their internal clocks based on sync signals related 152, 162, 172…
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474